                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF MARYLAND
         CHAMBERS OF                                                             101 WEST LOMBARD STREET
    DEBORAH L. BOARDMAN                                                         BALTIMORE, MARYLAND 21201
UNITED STATES MAGISTRATE JUDGE                                                           (410) 962-7810
                                                                                       Fax: (410) 962-2577
                                                                               MDD_DLBChambers@mdd.uscourts.gov




                                                     December 6, 2019

    LETTER TO COUNSEL

           RE:      Troy B. v. Commissioner, Social Security Administration;
                    Civil No. DLB-19-325

    Dear Counsel:

           On February 4, 2019, Plaintiff Troy B. petitioned this Court to review the Social Security
    Administration’s (“SSA’s”) final decision to deny his claim for Disability Insurance Benefits.
    ECF 1. I have considered the parties’ cross-motions for summary judgment. ECF 11, 12. I find
    that no hearing is necessary. See Loc. R. 105.6 (D. Md. 2018). This Court must uphold the
    decision of the SSA if it is supported by substantial evidence and if the SSA employed proper legal
    standards. See 42 U.S.C. §§ 405(g), 1383(c)(3); Craig v. Chater, 76 F.3d 585, 589 (4th Cir. 1996).
    Under that standard, I will deny Plaintiff’s motion, grant the SSA’s motion, and affirm the SSA’s
    judgment pursuant to sentence four of 42 U.S.C. § 405(g). This letter explains my rationale.

            After a previous denial, Plaintiff filed his claim for benefits on November 26, 2013,
    alleging a disability onset date of March 30, 2013. Tr. 366-67. Plaintiff’s Date Last Insured
    (“DLI”) is December 31, 2014, so he had to establish disability on or before that date to qualify
    for benefits. Tr. 36. His claim was denied initially and on reconsideration. Tr. 287-90, 295-96.
    A hearing was held on October 11, 2017, before an Administrative Law Judge (“ALJ”). Tr. 53-
    90. Following the hearing, the ALJ determined that Plaintiff was not disabled within the meaning
    of the Social Security Act during the relevant time frame. Tr. 33-45. The Appeals Council denied
    Plaintiff’s request for review, Tr. 1-9, so the ALJ’s decision constitutes the final, reviewable
    decision of the SSA.

            The ALJ found that Plaintiff suffered from the severe impairments of “Degenerative Disc
    Disease of the Lumbar Spine Status-post Surgeries, Degenerative Joint Disease/Osteoarthritis of
    the Bilateral Knees Status-post Surgeries, Right Shoulder Rotator Cuff Tendinitis, Post-Traumatic
    Stress Disorder, Depressive Disorder and Anxiety Disorder.” Tr. 36. Despite these impairments,
    the ALJ determined that Plaintiff retained the residual functional capacity (“RFC”) to:

           perform sedentary work as defined in 20 CFR 404.1567(a) except no climbing of
           ladders/scaffolds, kneeling or crawling; occasional climbing of ramps and stairs,
           stooping, crouching, and balancing; no use of foot controls; occasional reaching
           overhead with right upper extremity and no exposure to hazards such as unprotected
Troy B. v. Commissioner of Social Security
Civil No. DLB-19-325
December 6, 2019
Page 2

        heights or moving mechanical parts. The claimant is limited to performing simple,
        routine tasks but can apply commonsense understanding to carry out detailed but
        uninvolved instructions; no production rate work where each job task must be
        completed within strict time periods; the claimant is limited to making simple work
        related decisions with only occasional changes in the routine work setting;
        occasional interaction with the public and time off task during the workday can be
        accommodated by normal breaks.

Tr. 39. After considering the testimony of a vocational expert (“VE”), the ALJ determined that
Plaintiff could not perform his past relevant work as a personal trainer but could perform other
jobs existing in significant numbers in the national economy. Tr. 43-45. Therefore, the ALJ
concluded that Plaintiff was not disabled. Tr. 45.

       Plaintiff raises three primary arguments on appeal: (1) that the ALJ erred at step three in
analyzing whether Plaintiff’s impairments met or medically equaled Listing 1.04A; (2) that the
VE’s testimony was flawed and the ALJ failed to resolve conflicts between the DOT and the VE’s
testimony; and (3) that the ALJ erred in his treatment of the prior ALJ’s decision. ECF 11-1 at 6-
11. Each argument lacks merit for the reasons discussed below.

   I.      ALJ’s Evaluation of Listing 1.04

        Plaintiff first challenges the ALJ’s evaluation of Listing 1.04A. ECF 11-1 at 6-7. To
satisfy Listing 1.04A, a claimant must show that his disorder of the spine results in a compromise
of the nerve root or the spinal cord, as well as:

        [e]vidence of nerve root compression characterized by [1] neuro-anatomic
        distribution of pain, [2] limitation of motion of the spine, [3] motor loss (atrophy
        with associated muscle weakness or muscle weakness) accompanied by sensory or
        reflex loss and, if there is involvement of the lower back, [4] positive straight-leg
        raising test (sitting and supine)[.]

20 C.F.R. Pt. 404, Subpt. P, App’x 1, § 1.04A. Plaintiff contends that neither the State agency
consultants nor the ALJ considered all of the medical evidence when evaluating his impairments
under Listing 1.04A. This argument is without merit.

        First, Plaintiff’s argument that the State agency non-examining consultants did not consider
medical evidence received after February of 2014, including Plaintiff’s September 2014 back
surgery, ECF 11-1 at 7, is inaccurate. While the determination at the initial level was made on
April 5, 2014, before Plaintiff’s September 2014 surgery, Tr. 262, the reconsideration report
identifies evidence received through December 30, 2015, and expressly states “claimant underwent
surgery for back (09/02/2014),” Tr. 270.

       Second, Plaintiff argues that “[m]uch of the criteria of Listing 1.04A was documented after
the [September 2014 surgery],” and that “[t]he ALJ did not address any of these findings.” ECF

                                                 2
Troy B. v. Commissioner of Social Security
Civil No. DLB-19-325
December 6, 2019
Page 3

11-1 at 7. Plaintiff cites to evidence of reduced range of motion, a positive straight leg test, reduced
sensation, reduced strength, and motor loss from after September 2014. Id. (citing Tr. 855, 857,
916, 1100, 1103, 1107, 1140, 1146, 1158). However, the ALJ specifically referenced medical
evidence from after Plaintiff’s surgery, see Tr. 41 (referencing Plaintiff’s October 2014 MRI),
demonstrating that he did consider the whole record. The ALJ also gave partial weight to the State
agency consultant on reconsideration who expressly considered Plaintiff’s post-surgery records.
Tr. 42 (finding that the record supported more limitations than the State agency consultant opined).
Furthermore, the Commissioner is correct that “there is no rigid requirement that the ALJ
specifically refer to every piece of evidence in his decision.” ECF 12-1 at 9 (quoting Reid v.
Comm’r of Soc. Sec., 769 F.3d 861, 865 (4th Cir. 2014) (quotation marks removed).

         Even assuming that the ALJ did err in his analysis of Listing 1.04A, that error would be
harmless. To meet a listing, “every element of the listing must be satisfied.” Huntington v. Apfel,
101 F. Supp. 2d 384, 391 (D. Md. 2000) (citing Sullivan v. Zebley, 493 U.S. 521, 531 (1990)). The
claimant bears the burden of proof at the first four steps of the sequential evaluation, including the
listing analysis at step three. See Pass v. Chater, 65 F.3d 1200, 1203 (4th Cir. 1995) (noting that
the burden rests with the claimant, through the first four steps of the sequential evaluation, to
present evidence establishing disability during the relevant period). In this case, Listing 1.04A
requires, as one of the elements, “if there is involvement of the lower back, positive straight-leg
raising test (sitting and supine).” 20 C.F.R. Pt. 404, Subpt. P, App’x 1 § 1.04. Plaintiff cites to
one positive straight-leg raising test in his medical history, but the record does not indicate that the
test was performed in both the sitting and supine positions. ECF 11-1 at 7 (citing Tr. 916). Listing
1.04A requires evidence of positive straight-leg raising tests in the seated and supine positions for
assessing disability. See, e.g., Bishop v. Colvin, Civil Action No. 14-4068-CM; 2015 WL 5472494
at *5 (D. Kan. Sept. 17, 2015) (“While there is evidence of positive straight leg raise tests, most
do not specify plaintiff’s posture. The two positive tests that do specify posture were performed
in the seated position. Thus, there is no evidence that any straight leg raise tests were conducted
in the supine position. Without this evidence, plaintiff cannot show that he met all of the
requirements of Listing 1.04A.”); Fripp v. Colvin, Civil Action No. 9:14-0410-MGL-BM, 2015
WL 3407569 at *5 (D.S.C. May 27, 2015) (noting that a positive straight leg raising test without
an indication of whether the test was both sitting and supine does not suffice to establish the
requirements of Listing 1.04A “and that alone is fatal to his claim”); Martin v. Colvin, Civil Action
No. 1:12-CV-o62-BL, 2013 WL 3155939 at *5 (N.D. Tex. June 21, 2013) (“Although Plaintiff
correctly notes that Dr. Mehta reported positive straight-leg raising tests, the medical evidence of
record does not indicate positive tests, both sitting and supine . . . The lack of positive straight-leg
raising tests in both the supine and sitting positions demonstrates that the Plaintiff has failed to
provide and identify medical signs and findings that support all criteria of Section 1.04 of the
Listing of Impairments.”) Accordingly, Plaintiff is unable, on the medical record he submitted, to
meet his burden of proof that Listing 1.04A is met, so any other error in the ALJ’s Listing 1.04A
analysis is harmless.1


1
 Plaintiff also implies that the ALJ failed to follow the relaxed timing standards of Acquiescence Ruling
15-1(4) and Radford v. Colvin, 734 F.3d 288 (4th Cir. 2013). ECF 11-1 at 6-7. However, he does not offer

                                                   3
Troy B. v. Commissioner of Social Security
Civil No. DLB-19-325
December 6, 2019
Page 4


   II.     VE Testimony

       Plaintiff next raises several arguments regarding the VE’s testimony. ECF 11-1 at 8-9.
Specifically, Plaintiff contends that the VE could not understand the ALJ’s hypothetical over the
phone, that a conflict existed between the reasoning levels of the jobs proffered and Plaintiff’s
RFC, and that the VE’s testimony was inarticulate. Id.

        The ALJ’s hypothetical to the VE included the following: “the individual would be limited
to performing simple, routine tasks, but can apply commonsense understanding to carry out
detailed and [INAUDIBLE] instructions.” Tr. 86. Plaintiff argues that the VE could not have
heard the ALJ’s hypothetical correctly because one word was inaudible. ECF 11-1 at 8. This is
unpersuasive. The language in the hypothetical resembles the DOT’s Reasoning Level of 2,
Dictionary of Occupational Titles, App’x C, 1991 WL 688702 (“Apply commonsense
understanding to carry out detailed but uninvolved written or oral instructions”), and the ALJ’s
RFC assessment, Tr. 39 (Plaintiff “can apply commonsense understanding to carry out detailed
but uninvolved instructions”). The VE did not ask for clarification, and his answer suggests that
he understood the hypothetical.

        Plaintiff further argues that the ALJ failed to identify an apparent conflict between the VE’s
testimony and the DOT. The VE identified three jobs when the ALJ posed the hypothetical to the
VE: addressing clerk (DOT code 209.587-010), sorter/examiner (DOT code 734.687-042), and
surveillance system monitor (DOT code 379.367-010). Tr. 86. According to the DOT, the job of
addressing clerk requires a Reasoning Level of 2, the sorter/examiner job requires a Reasoning
Level of 1, and the surveillance system monitor job requires a Reasoning Level of 3. U.S. Dep’t
of Labor, Dictionary of Occupational Titles §§ 209.587-010, 379.367-010, 734.687-042 (4th ed.
1991). A Reasoning Level of 2 requires the ability to “[a]pply commonsense understanding to
carry out detailed but uninvolved written or oral instructions” and “[d]eal with problems involving
a few concrete variables in or from standardized situations.” Id. App. C. A Reasoning Level of 3
requires the ability to “[a]pply commonsense understanding to carry out instructions furnished in
written, oral, or diagrammatic form” and “[d]eal with problems involving several concrete
variables in or from standardized situations.” Id. The ALJ is required to address any conflicts or
apparent conflicts between the VE’s testimony and the information contained in the DOT. See
Pearson v. Colvin, 810 F.3d 204, 208-10 (4th Cir. 2015); see also SSR 00-4p, 2000 WL 1898704,
at *2 (S.S.A Dec. 4, 2000) (“At the hearings level, as part of the adjudicator’s duty to fully develop
the record, the adjudicator will inquire, on the record, as to whether or not there is such
consistency.”). While the Fourth Circuit has found that an apparent conflict exists between a
limitation to “short, simple instructions” and a Reasoning Level of 2, Thomas v. Berryhill, 916
F.3d 307, 313-14 (4th Cir. 2019), it recently held that there is not an apparent conflict between
“simple, routine repetitive tasks of unskilled work” and a Reasoning Level of 2, Lawrence v. Saul,
941 F.3d 140, 143 (4th Cir. 2019).


any support for the argument beyond describing the standards. In any event, Plaintiff is unable to show
that he met the elements of Listing 1.04A regardless of timing.

                                                  4
Troy B. v. Commissioner of Social Security
Civil No. DLB-19-325
December 6, 2019
Page 5


        Here, the ALJ found that Plaintiff’s RFC included the ability to “apply common sense
understanding to carry out detailed uninvolved instructions.” Tr. 39. This language appears to
follow the DOT’s definition of Reasoning Level 2. Arguably, the ALJ should have made further
inquiries of the VE to determine whether a conflict existed between Plaintiff’s RFC and a job
requiring a Reasoning Level of 3. However, the Commissioner is correct that any error is harmless
because the first representative occupation of addressing clerk requires only a Reasoning Level 2,
DOT § 209.587-010, and the second representative occupation of sorter/examiner requires only a
Reasoning Level 1, DOT § 734.687-042. A claimant is not disabled if he is able to engage in
“work which exists in significant numbers either in the region where [the claimant] lives or in
several regions of the country.” 42 U.S.C. § 423(d)(2)(A). Thus, even if the ALJ failed to resolve
an apparent conflict regarding the third occupation, that error was harmless, because the other
identified occupations of addressing clerk (with 62,000 jobs nationally), Tr. 44, 86, and
sorter/examiner (with 110,000 jobs nationally), Tr. 45, 86, exist in significant numbers. See
Lawler v. Astrue, Civil Action No. BPG-09-1614, 2011 WL 1485280, at *5 (D. Md. Apr. 19, 2011)
(finding that where only 75-100 jobs existed in the region where plaintiff lived did “not undermine
the ALJ’s conclusion that plaintiff [was] capable of performing work that exists in significant
numbers in the national economy”) (citing Hicks v. Califano, 600 F.2d 1048, 1051 n.2 (4th Cir.
1979) (declining to determine that 110 regional jobs would be an insignificant number)).

        Plaintiff’s argument that the VE’s “incomprehensible monologue” requires remand, ECF
11-1 at 8, is also unpersuasive. Plaintiff challenges the VE’s answer to the ALJ’s query of whether
her testimony was consistent with the DOT. Tr. 87. While a portion of the VE’s answer was
inaudible (“[INAUDIBLE] more specific here”), the VE testified that she “used [her] professional
judgment” when the hypothetical’s limitations were more specific than the descriptions in the DOT
and its supplements. Id. The ALJ noted in his decision that he “determined that the [VE’s]
testimony [was] consistent with the information contained in the [DOT]” and that “[t]he [VE]
further testified that she used her professional judgment as for the more specific limitations such
as the overhead reaching.” Tr. 45. Therefore, the ALJ permissibly relied on the VE’s testimony
as substantial evidence.

   III.    Prior ALJ Decision & AR 00-1(4)

        Next, Plaintiff argues that the ALJ erred in his treatment of the prior ALJ’s decision under
Acquiescence Ruling (“AR”) 00-1(4). ECF 11-1 at 9-11. AR 00-1(4) requires an ALJ to consider
and weigh any prior ALJ decisions. In the Fourth Circuit case underlying AR 00-1(4), Albright v.
Comm’r, Soc. Sec. Admin., 174 F.3d 473, 476 (4th Cir. 1999), the Court explained that the SSA
should consider prior findings made in a claimant’s earlier application, but should not reflexively
adopt those earlier findings so as to “mechanistically merge two claims into one.” The Fourth
Circuit clarified that its earlier decision in Lively v. Sec’y of Health & Human Servs, 820 F.2d 1391
(4th Cir. 1987), was “best understood as a practical illustration of the substantial evidence rule,”
rather than a direct application of the doctrine of claim preclusion or res judicata. Albright, 174
F.3d at 477.


                                                 5
Troy B. v. Commissioner of Social Security
Civil No. DLB-19-325
December 6, 2019
Page 6

        Here, the ALJ assigned “significant weight” to the findings of the previous ALJ and noted
that the prior ALJ’s findings were “consistent with and not contradicted by the record as a whole.”
Tr. 43. Plaintiff takes issue with the ALJ’s finding that he was limited to “occasional overheard
reaching with right upper extremity” when the previous ALJ precluded him from overhead
reaching altogether. ECF 11-1 at 9 (citing Tr. 38, 238). However, the ALJ cited to Plaintiff’s
testimony and the medical record to support his finding that Plaintiff’s reaching difficulties were
with his right arm. See Tr. 40 (“He has difficulty reaching overhead with his right arm, but
reaching down is ok”), 41 (noting Plaintiff’s “right shoulder rotator cuff tendinitis”), id. (noting
Plaintiff’s “mild pain during the physical exam of his right shoulder”); see also Tr. 78 (Plaintiff
testifying that, if he needed to reach above his head, he would “do it with [his] left hand, [his] left
side.”). Furthermore, Plaintiff does not identify evidence supporting greater reaching limitations.
Therefore, the ALJ supported his RFC assessment with substantial evidence, and the previous
ALJ’s finding in this case was not “such an important and probative fact as to render the subsequent
finding . . . unsupported by substantial evidence.” See Albright, 174 F.3d at 477-78.

        Lastly, Plaintiff argues that the ALJ impermissibly applied the doctrine of res judicata to
the previous ALJ’s decision regarding his mental impairments. Plaintiff challenges the portion of
the ALJ’s AR 00-1(4) analysis stating that “the prior ALJ also found that the claimant’s
impairments did not meet or equal any listing of impairment.” Tr. 39. However, the ALJ
undertook a full analysis using the revised Listing criteria for mental impairments, Tr. 37-38, and
did not merely adopt the prior ALJ’s analysis under the now outdated Listing criteria, Tr. 237. 2

      For the reasons set forth herein, Plaintiff’s Motion for Summary Judgment, ECF 11, is
DENIED, and Defendant’s Motion for Summary Judgment, ECF 12, is GRANTED. The SSA’s
judgment is AFFIRMED pursuant to sentence four of 42 U.S.C. § 405(g).

      Despite the informal nature of this letter, it should be flagged as an opinion.              An
implementing order follows.

                                                   Sincerely yours,

                                                              /s/
                                                   Deborah L. Boardman
                                                   United States Magistrate Judge




2
  The revised medical listings became effective on January 17, 2017, and apply to decisions made on or
after that date. 81 Fed. Reg. 66138 n.1 (Sept. 26, 2016).

                                                  6
